Exceptions overruled. The defendant amusement park operator maintained, fixed to a post, a metal sign eighteen inches high and twenty-four inches wide which, at a level six feet from the ground measured to its lower edge, projected over a black-topped walk laid out for the use of patrons. There were crowds, noise, excitement, and balloons in the vicinity of the sign. The plaintiff business invitee, six feet one-half inch tall, while moving briskly along the walk in pursuit of his infant son who had wandered ahead in the crowd, struck his head against the corner of the sign, sustaining injuries. There was no error in denying the defendant’s motion for a directed verdict. The fact that the obstruction was above the walk *754and contact was with the plaintiff’s head does not, in the circumstances, as a matter of law, remove the case from the principle stated in Hendricken v. Meadows, 154 Mass. 599, 601. Lombardi v. F. W. Woolworth Co. 303 Mass. 417, 419, and cases cited. Rosen v. Boston Symphony Orchestra, Inc. 315 Mass. 732, 734-735, and cases cited. See Blackmer v. Toohil, 343 Mass. 269 at 271-272.
John D. Ross, Jr. for the defendant.
Herbert Murphy for the plaintiff.